Citation Nr: 0727378	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  06-05 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for degeneration of the 
C4-C5 and C5-C6 vertebrae.

2.  Entitlement to an increased rating for osteoarthritis of 
the right knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
November 1981, with subsequent unverified service from 
October 1981 to November 1987.

The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied the benefits sought on appeal.  
The matter is currently being handled by the RO in Baltimore, 
Maryland

There are a number of issues in need of referral to the RO.  
The veteran filed a notice of disagreement in June 2004, 
stating he disagreed with "the decision made by the VA," 
and went on to discuss his back condition and hearing loss.  
The RO seems to have properly construed the hearing loss 
contention as a new claim, as no rating decision within the 
past year had adjudicated this issue.  However, the RO then 
construed the veteran's back condition and a right knee 
condition as the only issues on appeal.  The May 2004 rating 
decision adjudicated six different issues, including the 
right knee condition, and the veteran's notice of 
disagreement did not mention the right knee condition, so it 
seems the RO construed the notice of disagreement as a 
general disagreement with the May 2004 decision.  Some 
attempt should have then been made to clarify exactly which, 
if any, additional issues from the May 2004 rating decision 
were being disagreed with.  To make matters more confusing, 
the back condition that is currently on appeal was not 
adjudicated by the May 2004 decision, it was adjudicated by a 
June 2003 rating decision and the veteran's June 2004 notice 
of disagreement was actually untimely as to this decision.  
The Board finds it would be prejudicial to the veteran to not 
adjudicate the back condition at this point, however.  In 
short, referral is required for clarification as to exactly 
which, if any, additional issues from the May 2004 rating 
decision the veteran intended to appeal.  
At the April 2007 hearing the veteran testified that he 
suffers from migraines due to his back condition.  This is 
referred to the RO for appropriate action.  

In an August 2004 statement the veteran states he cannot work 
because of his bilateral knee condition.  This issue is 
referred to the RO for appropriate action.  

In a July 2004 statement the veteran raises the issue of his 
left elbow.  The left elbow was adjudicated in the May 2004 
rating decision but the July 2004 correspondence does not 
express disagreement with the decision, so it will not be 
construed as notice of such.  This issue is referred to the 
RO for clarification and appropriate action.  Of note, the 
July 2004 correspondence also brings up the issue of hearing 
loss, but as described above, a new hearing loss claim was 
filed in the June 2004 notice of disagreement and 
subsequently adjudicated by an unappealed January 2005 rating 
decision, so no further action on this issue is required.

A VA examination from April 2002 discussed the issue of the 
veteran's scar in relation to his left knee surgery, and this 
too is referred to the RO.  

Finally, in an August 2003 VA examination, the physician 
stated, "the veteran claims sc for his severe flat feet."  
This is also referred to the RO for appropriate action.

The issue of service connection for degeneration of the C4-C5 
and C5-C6 vertebrae.
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDING OF FACT

The veteran's osteoarthritis of the right knee is not 
manifested by flexion limited to 30 degrees, extension 
limited to 15 degrees, or by instability or subluxation.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's osteoarthritis of the right knee are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2006); 
VAOPGCPREC 23-97, VAOPGCPREC 9-98; VAOPGCPREC 9-04.  


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the RO made a mistake by failing to 
assign a higher disability rating for his service-connected 
right knee disorder.  He asserts that the disorder causes 
multiple types of impairment including pain, limitation of 
motion, and instability.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.  The assignment of a particular diagnostic code 
is dependent on the facts of a particular case.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which diagnostic 
code or codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  While 
the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

The veteran was originally awarded service connection for his 
right knee disorder in a September 2002 rating decision and 
was assigned a 10 percent rating at that time.  The 10 
percent rating has been continued through the present, with 
the exception of the award of a 100 percent evaluation that 
was assigned from August through October 2003 due to a 
surgery the veteran underwent for his knee pursuant to 
38 C.F.R. § 4.30 (2006).

As described in the May 2004 rating decision, the subject of 
this appeal, the RO has rated the veteran's right knee 
disorder as 10 percent disabling based primarily on the pain 
the disability causes.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The diagnostic code that has been applied to 
veteran's right knee disability is DC 5101 for arthritis due 
to trauma, which in turn is rated under the code for 
degenerative arthritis, DC 5003.  At the outset, it is noted 
that the veteran is not entitled to a 20 percent rating under 
DC 5003 because such a rating requires the absence of a 
limitation on motion and x-ray evidence of the involvement of 
2 or more major joints.  Here, there is some limitation of 
motion and only one major joint is involved, the right knee.  

DC 5003 also rates based on the limitation of motion of the 
specific joint involved.  There are a number of codes 
addressing limitation of motion of the knee that have 
potential applicability to the veteran's claim.  The criteria 
for rating based on limitation of flexion of the knee joint 
are set forth in Diagnostic Code 5260, which provides that a 
20 percent rating is warranted where flexion is limited to 30 
degrees.  Under Diagnostic Code 5261, a 20 percent rating is 
warranted where extension is limited to 15 degrees.  A 
veteran may potentially qualify to receive separate ratings 
for limitation of flexion and limitation of extension.  See 
VAOPGCPREC 9-04

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
must be considered when assigning an evaluation for 
degenerative or traumatic arthritis. VAOPGCPREC 9-98.  

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  The factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  38 C.F.R. § 4.45.  
It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

The Board finds that the veteran's right knee disorder does 
not warrant a rating in excess of 10 percent based on either 
flexion or extension.  In an April 2002 VA examination 
flexion of the veteran's right knee was 140 degrees, and 
extension was 0 degrees.  In a January 2004 VA examination, 
flexion was 125 degrees and extension was 0 degrees.  In a 
December 2004 VA examination, flexion was 125 degrees and 
extension was 0 degrees.  Thus, the evidence does not 
indicate that a higher rating is justified when using actual 
ranges of motion.

The Board has noted that a "claimant's painful motion may 
add to the actual limitation of motion so as to warrant a 
rating under DC 5260 or DC 5261."  VAOPGCPREC 9-98 (August 
14, 1998).  The April 2002 examination found no additional 
limitation of motion due to pain or weakness in the veteran's 
right knee.  The January 2004 VA examination found the 
veteran's knee pain decreases motion 5 degrees in all planes 
during exacerbation.  The December 2004 VA examination noted 
the veteran has limitations on prolonged standing, stairs, 
running, and jogging, due to pain, but that he had no 
additional limitation due to pain or weakness and no evidence 
of an adverse impact on his occupation or activities of daily 
living.   As such, and because the veteran's current rating 
accounts for his pain, the Board concludes that a higher 
rating based on pain is not warranted.  

The Board further notes that separate compensable ratings may 
sometimes be assigned for a knee disorder if there is both 
instability under Diagnostic Code 5257, and arthritis which 
causes limitation of motion under Diagnostic Codes 5260 or 
5261.  See VAOPGCPREC 23-97.  Under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, a 20 percent rating is warranted for 
moderate impairment in this regard.  However, the evidence 
does not indicate such a rating is justified.  A December 
2002 private treatment note found the veteran's knee 
ligaments on both sides were stable.  The December 2004 VA 
examination also found no medial or lateral instability.  
There is no mention of subluxation in the medical record.  
Accordingly, a separate rating for instability or subluxation 
of the knee is not warranted.  

The Board additionally finds that there is insufficient 
evidence of unusual or exceptional circumstances, such as 
marked interference with employment or frequent periods of 
hospitalization related to this service-connected disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  38 C.F.R. § 3.321(b)(1) 
(2005).  Ordinarily, the VA Schedule for Rating Disabilities 
will apply unless there are exceptional or unusual factors 
that would render application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

For all of these reasons, an increased rating for the 
veteran's osteoarthritis of the right knee is denied.

Notice and Assistance
	
The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
January 2004, August 2004, March 2006, and October 2006 
provided the veteran with an explanation of the type of 
evidence necessary to substantiate his claim, as well as an 
explanation of what evidence was to be provided by him and 
what evidence the VA would attempt to obtain on his behalf.  
In addition, the letter of August 2004 specifically informed 
the veteran that he should submit any additional evidence 
that he had in his possession.  The letters of March and 
October 2006 provided the appellant with information 
concerning the evaluation and effective date that could be 
assigned should the increased rating be granted, pursuant to 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).]  The VA has 
no outstanding duty to inform the veteran that any additional 
information or evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claim.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claim was subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He has had a hearing.  The veteran was 
afforded a number of VA examinations.  The Board does not 
have notice of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the veteran's claim.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  


	ORDER	

An evaluation in excess of 10 percent for the veteran's 
osteoarthritis of the right knee is denied.

	



REMAND

The veteran seeks service connection for degeneration of the 
C4-C5 and C5-C6 vertebrae.  He has contended throughout his 
appeal that his back was injured while he was riding on an 
experimental vehicle called a "gamma goat" in service. 

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

A remand is required in order to afford the veteran a VA 
examination to determine the nature and etiology of his 
disability. In the case of a disability compensation claim, 
VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion when necessary to make a 
decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2005). Such an examination or opinion 
is necessary to make a decision on a claim if all of the lay 
and medical evidence of record (1) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's active military, naval, or air service; 
but (3) does not contain sufficient medical evidence for VA 
to make a decision on the claim. Id.

Here, the veteran has a current diagnosis, originally 
documented in a comprehensive examination from February 2002 
as degeneration of the C4-C5 and C5-C6 vertebrae, based on 
MRI results.  Consistent with the veteran's contentions, 
there is also documentation in the veteran's service medical 
records of back pain following a gamma goat accident.  A 
treatment note from November 1974 indicates the veteran 
sought treatment for sharp pain in his back as the result of 
being hit by a box of ammunition during the accident.  
However, there is no nexus opinion linking the in-service 
accident to the veteran's current condition.  A number of VA 
examinations have been completed during the course of the 
veteran's appeal, but none provide a nexus opinion, either 
positive or negative.  The only nexus opinion associated with 
the file is a private medical record from July 2002 linking 
the veteran's "root compression syndrome at C6 and C7" with 
a "cervical spine distortion due to parachute jumping."  
The veteran's DD214 Form indeed indicates the veteran was a 
paratrooper because he was awarded the parachutist badge.  
However, this nexus opinion links different vertebrae to a 
different in-service occurrence than has been of record thus 
far.  It is unclear upon what testing the July 2002 diagnosis 
was made.  For these reasons, a VA examination is necessary 
to both clarify the veteran's diagnosis, and for an 
explanation of its link to service.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran a VA examination 
to ascertain the diagnosis of any back 
condition the veteran currently has, as 
well as the nature and etiology of any 
such condition.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
particularly the July 2002 private 
medical record offering a nexus opinion 
and the November 1974 service medical 
record, and offer comments and an opinion 
addressing whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), that any current 
back condition had its onset during 
service or is in any other way causally 
related to his active service.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  
The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2006).
	
2.  After completion of the above, the 
claim on appeal should be readjudicated. 
If any benefit sought remains denied, 
then the veteran and his representative 
should be furnished an appropriate 
Supplemental Statement of the Case. After 
they are afforded an opportunity to 
respond, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


